Per. Curiam.
The questions involved in this case are questions of fact, viz., the true value and acreage of a tract of land located in the township of Glementon, county of Camden, known as the *953Clenieuton Park tract. It was assessed in 1922 by the local assessor as twenty acres at the sum of $4,500. The Camden county board of taxation under Pamph. L. 1918, p. 866, § 507, ch. 236, increased the assessment to $65,000. This assessment was affirmed on appeal to. the Camden county board of taxation and the state board of taxes and assessment. The state board found, as set out in its judgment, that the tract of land contained thirty-three acres, and not twenty acres, as stated in the appeal. There is ample evidence on which the judgments of these boards are based. We cannot, therefore, disturb the valuation so ascertained and fixed. The judgments of the county and state boards are affirmed and the assessment of $65,000 confirmed, with costs.